Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 31, 2019

The Court of Appeals hereby passes the following order:

A19I0157. SUBARU CORPORATION et al. v. ALEX SCANLON, AS
     EXECUTOR OF THE ESTATE OF BARRY SCANLON et al.

      Barry Scanlon died from injuries he incurred in an automobile collision in
Florida. At the time of the collision, Scanlon was driving a Subaru Outback he had
bought in Georgia. Scanlon’s estate and surviving sons filed a wrongful death action
in Georgia against multiple defendants, including Subaru Corporation (“SBR”), a
Japanese corporation, and Subaru of America, Inc. (“SOA”), a New Jersey
corporation.
      SBR and SOA filed motions to dismiss for lack of personal jurisdiction. In
response, the plaintiffs argued, among other things, that SOA was a resident of
Georgia under OCGA § 14-2-510 (b) because it was registered to do business here.
SOA argued that in light of the United States Supreme Court’s decisions in Daimler
AG v. Bauman, 571 U.S. 117 (134 SCt. 746, 187 LE2d 624) (2014), and Bristol-
Myers Squibb Co. v. Superior Court of Cal., __ U. S. __ (137 SCt. 1773, 198 LE2d
395) (2017), OCGA § 14-2-510 (b) is unconstitutional to the extent that it renders a
foreign corporation a Georgia resident when the corporation registers to do business
in Georgia. The trial court denied the motions to dismiss. As to SOA, the court ruled
that it is subject to personal jurisdiction in this state because it is a Georgia resident
pursuant to OCGA § 14-2-510 (b). SOA and SBR now seek interlocutory review in
this Court.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art.
VI, Sec. VI, Para. II (1). In light of SOA’s constitutional challenge to OCGA § 14-2-
510 (b), the trial court’s ruling that SOA is subject to personal jurisdiction in Georgia
because it is a Georgia resident under that statute appears to be “effectively a distinct
ruling on the constitutional issues.” See Rouse v. Dept. of Natural Resources, 271 Ga.
726, 728 (1) (524 SE2d 455) (1999); see also Hancock County v. Williams, 230 Ga.
723, 724 (1) (198 SE2d 659) (1973). Thus, this case appears to fall within the
Supreme Court’s exclusive subject-matter jurisdiction. We further note that the
Supreme Court has “the ultimate responsibility for construing the constitutional
provisions regarding appellate jurisdiction.” Saxton v. Coastal Dialysis & Med.
Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996).
      Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/31/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.